Citation Nr: 0410182	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-14 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hip disability as 
secondary to the service-connected residuals of a rupture of the 
right quadriceps tendon.  

2.  Entitlement to restoration of a 40 percent disability rating 
for disability of Muscle Group XIII due to a rupture of the right 
quadriceps tendon, effective September 21, 2001.

3.  Entitlement to an increased disability rating for disability 
of Muscle Group XIII due to a rupture of the right quadriceps 
tendon.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant retired in June 1981 after serving more than 30 
years on active duty.  

This matter comes before the Board of Veterans' Appeals (Board) 
from rating determinations by the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has limited the present appellate review to the issues 
listed on the cover page of this decision, as only those issues 
are properly before the Board at this time.  The appellant made 
reference in his substantive appeal (VA Form 9, dated in August 
2002) to being treated in 1965 in service for a left hip 
condition, thereby (it was alleged) warranting service connection 
on a direct basis.  The RO has never adjudicated such a claim.  
For example, a review of the April 2002 rating action which denied 
the secondary service connection claim indicates that the service 
medical records were not reviewed by the RO at that time in 
connection with the left hip claim.  The July 2002 statement of 
the case likewise does not mention the service medical records.  
Accordingly, the issue of entitlement to service connection on a 
direct basis for a left hip disability is referred to the RO for 
appropriate further action.  

According to the same April 2002 rating action, the RO recognized 
at that time that the service-connected rupture of the right 
quadriceps tendon had resulted in distinct right hip and knee 
disabilities, as well as in the injury to Muscle Group XIII which 
had been rated 10 percent disabling from July 1981.  However, the 
RO has not yet adjudicated the question of the ratings to be 
assigned for the service-connected right knee disability based on 
the claim received in April 2001, nor the additional question of 
the rating to be assigned for the service-connected right hip 
arthritis from the April 2001 date of claim until September 21, 
2001, when the appellant underwent a total right hip replacement.  
Such separate ratings for the muscle injury and for the right hip 
and right knee disabilities resulting from the same incident in 
service would not violate the prohibition against pyramiding found 
at 38 C.F.R. § 4.14.  These additional issues are also referred to 
the RO for further development or other appropriate action.  


FINDINGS OF FACT

1.  All pertinent notification and all indicated evidential 
development have been accomplished.  

2.  Disability of the left hip was not caused or chronically 
worsened by the service-connected right leg injury.  

3.  The RO has determined that the service-connected injury to 
Muscle Group XIII of the right thigh was severe in degree from the 
date of claim on April 24, 2001.  

4.  The evidence of record does not demonstrate any improvement in 
the service-connected injury to Muscle Group XIII of the right 
thigh on or after the appellant's total right hip replacement 
surgery in September 2001.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a left hip disability as 
secondary to the service-connected rupture of the right quadriceps 
tendon is not established.  38 C.F.R. § 3.310(a) (2003).  

2.  Restoration of a 40 percent disability rating for disability 
of Muscle Group XIII due to a rupture of the right quadriceps 
tendon is warranted from April 24, 2001.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.73, Diagnostic Code 5313 (2003).  

3.  A disability rating in excess of 40 percent for disability of 
Muscle Group XIII due to a rupture of the right quadriceps tendon 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.73, Diagnostic Code 5313 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law in November 
2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially eliminate the 
threshold requirement that a claimant submit evidence of a well-
grounded claim; they provide instead that VA will assist a 
claimant in obtaining evidence necessary to substantiate a claim 
unless there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA to 
notify a claimant and the claimant's representative, if any, of 
any information, including any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate the 
claim.  As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if any, 
of the necessary evidence must be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA is required to notify the claimant that 
to submit any pertinent evidence in his possession.

The record reflects that through various letters and the statement 
of the case, the RO has notified the appellant of the evidence and 
information needed to substantiate the current claims, the 
information he should provide to enable the RO to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence and information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain the 
evidence on his behalf.  See, e.g., the letters addressed to the 
appellant by the RO dated May 21, 2001, and January 12, 2002.  In 
the latter letter, the RO specifically informed the appellant of 
the relevant provisions of the VCAA, the information and release 
forms which the appellant should submit in order to enable the RO 
to obtain any relevant private medical records, the evidence 
already requested by the RO on behalf of the appellant, and when 
and where to send any additional information in support of his 
claims.  The appellant was informed in the statement of the case 
of the legal criteria governing his claims and was, therefore, on 
notice as to what the evidence must show to support his claims.  
Moreover, since the veteran was informed of the evidence that 
would be pertinent to his claims and requested to submit such 
evidence or provide the information necessary to enable the RO to 
obtain such evidence, the Board believes that the veteran was on 
notice of the fact that he should submit any pertinent evidence in 
his possession.  Therefore, to this extent, the Board is satisfied 
that VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  

Moreover, the appellant has been accorded VA examinations in 
connection with the current claims, and relevant VA and private 
medical records have been obtained.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the present 
claims, and the Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also satisfied 
that the RO has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.  

The Board also notes that in Pelegrini the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) should at least 
"precede an initial unfavorable AOJ decision on a service-
connection claim."  The April 2002 rating decision by the RO 
indicates that that decision was based upon all evidence obtained 
in compliance with the VCAA.  Subsequently, the statement of the 
case indicates that a de novo review of all relevant evidence was 
accomplished in July 2002 by a Decision Review Officer at the RO.  
Both of these adjudications of the claims occurred after the 
January 2002 VCAA letter was sent to the appellant.  Therefore, in 
the Board's opinion, there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the veteran's 
claims.  

II.  Analysis

A.  Secondary Service Connection Claim:

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In January 2002, the appellant filed a claim seeking service 
connection for a left hip disability as secondary to the service-
connected right leg injury.  

Also in January 2002, the appellant's orthopedic surgeon, who had 
earlier performed a total right hip replacement, noted the 
appellant's belief that his current arthritis of both hips was 
related to repeated injuries to the hips sustained in service as 
the result of parachute jumps.  This physician did not express an 
opinion concerning the etiology of the appellant's current left 
hip disability.  

After all of the relevant medical evidence was obtained, the 
veteran was afforded an examination in February 2002 by a VA fee-
basis medical expert (another orthopedic surgeon).  The examiner 
reviewed the veteran's claims folder.  This medical expert 
reported that there was currently X-ray evidence of arthritis in 
the left hip joint.  However, it was his opinion, based upon his 
review of the historical medical records and his contemporary 
examination of the appellant, that the veteran's condition most 
likely represented normal degenerative changes consistent with the 
appellant's age of 68, and that it was less likely that this 
condition was related to the service-connected injury of the right 
leg.  

In view of the foregoing medical opinion against the claim and the 
absence of any medical evidence of a nexus between the veteran's 
current left hip disability and the service-connected right leg 
injury, this claim will be denied.  The Board recognizes the 
obvious sincerity of the appellant's belief in the merits of his 
claim; however, as a lay person, he is not competent to provide a 
medical opinion concerning the etiology of his left hip 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 494 (1992); 
cf. Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Accordingly, 
this appeal will be denied.  

B.  Rating Claim:

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 
4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2003).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  

The Rating Schedule provides that slight injury of Muscle Group 
XIII, the posterior thigh group, will be noncompensably rated.  A 
moderate injury to this muscle group warrants a 10 percent rating; 
a moderately severe injury, 30 percent; and the maximum rating of 
40 percent will be assigned for a severe injury to this muscle 
group.  38 C.F.R. § 4.73. Diagnostic Code 5313.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote histories and findings pertaining to this disability, 
except as noted below.  

In March 1975, while serving on active duty, the appellant fell 
down a flight of stairs and suffered a quadriceps tendon tear on 
the right leg, which was surgically repaired.  By rating action 
dated in March 1982, service connection for this injury was 
granted, and a 10 percent disability rating assigned under 
Diagnostic Code 5313 of the Rating Schedule pertaining to injuries 
to Muscle Group XIII.  

In April 2001, the current claim was filed by the appellant, who 
asserted that the condition had gotten worse over the years.  

On a VA muscle examination in June 2001, the appellant's main 
complaint was chronic right hip pain and muscle weakness in his 
right leg.  He described the severity of this pain and discomfort 
as an 8 (out of 10), which occurred daily and lasted for hours.  
On examination, there was evidence of right distal quadriceps 
tendon damage with flattening of the right quadriceps muscle at 
the distal insertion site at the superior patella.  Muscle 
contractions were felt with knee extension, indicating that the 
distal tendon was attached.  The appellant did not engage in any 
sports activities or work around the home due to right leg pain 
and weakness.  There was some loss of muscle mass with a flattened 
appearance, and muscle strength was described by the examiner as 
2/5.  No muscle spasms or herniations were appreciated on this 
examination.  On a VA joints examination at the same time, it was 
reported that the appellant ambulated with a standard cane, 
displaying an antalgic gait pattern; and there was X-ray evidence 
of arthritis in the right hip joint, right knee joint, and low 
back.  The appellant was scheduled to undergo total right hip 
replacement surgery.  

By rating action dated in July 2001, based primarily upon the 
aforementioned examination reports of increased muscle weakness 
with decreased strength of the right thigh, a 40 percent rating 
was assigned for severe muscle disability under Diagnostic Code 
5313 of the Rating Schedule, effective from the date of claim on 
April 24, 2001.  

The appellant underwent total right hip arthroplasty surgery in 
September 2001.  The post-surgical medical records dating to 
December 2001 indicate that the appellant experienced no 
significant complications from surgery.  In December 2001, it was 
reported that he was ambulating with a cane and demonstrating a 
normal gait pattern; he was still receiving physical therapy.  

VA outpatient treatment records dating from March 1998 to March 
2002 are of record and reflect occasional complaints of right knee 
pain and right leg weakness.  Although the appellant is described 
as doing well after his right hip surgery in September 2001, no 
improvement in the right quadriceps muscle injury after this right 
hip surgery is reflected by these extensive medical records.  

The Board confirms on appeal the assignment of the maximum 
schedular rating for an injury to Muscle Group XIII, effective 
from April 24, 2001, based upon the medical evidence of a severe 
muscle injury dating from that time.  However, in the absence of 
competent medical evidence of significant improvement after the 
appellant's right hip surgery in September 2001, the Board cannot 
endorse the RO's action in reducing that disability rating to 10 
percent, effective September 21, 2001, the date of his admission 
to the hospital for that surgery.  Instead, the 40 percent rating, 
which is the maximum rating contemplated by Diagnostic Code 5313, 
will be restored from September 21, 2001.  

The Board has also considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the veteran, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The Board has found no section that 
provides a basis upon which to assign a higher disability 
evaluation for the disability at issue.  

The Board has also considered whether the case should be referred 
to the Director of the Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1).  There is 
no indication in the record that the schedular evaluation is 
inadequate to evaluate the impairment of the appellant's earning 
capacity due to the disability at issue.  The veteran has not 
required frequent hospitalization for this disability and the 
manifestations of this disability are not in excess of those 
contemplated by the schedular criteria.  Therefore, referral of 
this case for extra-schedular consideration is not in order.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 
Vet. App. 337 (1996).  


ORDER

Service connection for a left hip disability as secondary to the 
service-connected rupture of the right quadriceps tendon is 
denied.  

Restoration of a 40 percent rating for disability of Muscle Group 
XIII effective September 21, 2001, is granted, subject to the 
criteria governing the payment of monetary benefits.  

A rating in excess of 40 percent for disability of Muscle Group 
XIII is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



